Framework for European Regulatory Agencies (debate)
The next item is the debate on the Council and Commission statements on the framework for European regulatory agencies.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the European Union and its citizens need effective agencies that work transparently. As you know, in order to promote this objective, on 28 June 2004 the Council adopted conclusions on the Commission communication on the operating framework for the European Regulatory Agencies.
In these conclusions, the Council focussed attention on the Commission's intention to put forward the proposal as a legally binding instrument, which would define the Regulatory Agencies' horizontal operating framework. It was the Council's opinion that the proposal should deal with such issues as the establishment, work and monitoring of regulatory agencies, to ensure, in particular, that there would be consistency, transparency, good governance, credibility and cost-effectiveness, and that their activities would be lawful.
Afterwards, in February 2005, the Commission drafted an interinstitutional agreement on the operating framework for the European Regulatory Agencies. The proposal stated that the purpose of the interinstitutional agreement was to reinforce the horizontal framework for the establishment, structure, work, evaluation and monitoring of the Regulatory Agencies.
When the draft was being considered at working group level, however, the Council, in April 2005, took the view that there could be no agreement on the issue in the form of an interinstitutional agreement, at least in terms of its content. Nor was it considered possible to admit any legal basis for the Regulatory Agencies, because there is none in the Treaty for a legal act of this kind. In Council discussions, various models were proposed for moving forward in this matter. There was no agreement, however, on how this could be achieved.
During our Presidency, we have pondered various options for establishing an interinstitutional agreement on the Regulatory Agencies. We have been paying particular attention to the content of the Commission's proposal and the matter of a legal basis. The time has never been ripe, however, for a completely new proposal by the Commission. So fresh talks on the matter have also been impossible to organise. It is nonetheless clear that there is a need for more discussions on both the content of any forthcoming Commission proposal as well as its format.
It is important to remember that any horizontal operating framework in respect of the agencies must also function practically. There needs to be a guarantee that there is a real need for their establishment and work, with a proper analysis of the cost-effectiveness of the project. The Finnish Presidency is very aware that the European Parliament has focussed its attention on this matter on several occasions.
In its draft for an interinstitutional agreement, the Commission stressed that the Regulatory Bodies would have a public service function to perform. They would improve the implementation and application of Community rules everywhere in the European Union. Thus, it is not just a question of the creation of a legally binding framework to enhance the work of the Union. We need to show the general public that the Union is trying to step up progress on issues that are important to them, credibly and cost-effectively, and in this case with the help of Regulatory Agencies.
Vice-president of the Commission. Mr President, the Commission still considers that an interinstitutional agreement seems the best solution for a framework for regulatory agencies. Only this legal instrument has the advantage of involving the three institutions from the outset and allows all three to agree good rules of governance applicable to regulatory agencies.
The recent creation of a number of new agencies, with more on the way, makes the case for progress still stronger. We now have 21 agencies under the first pillar with 2 more on the way: the Gender Institute and the Chemicals Agency to be created under the REACH regulation.
We all seem to agree on the desirability of action. If the problem is the instrument by which we should move forward and the proposed interinstitutional agreement is questioned, then the Council needs to explain what alternative it proposes.
The Commission is prepared to consider alternatives but needs to know how the Council would like to take this matter forward.
on behalf of the PPE-DE Group. - (EL) Mr President, the function of European regulatory agencies is closely linked both to multi-level European governance and to the European strategy on better lawmaking. The state of interinstitutional inertia which this issue has reached leads me to address the following questions to the Council and to the Commission:
First, do the basic terms and criteria for the operating framework of the regulatory agencies need to be defined or not?
Secondly, the number of regulatory agencies appears to be on the increase, thereby exacerbating fragmentation and a lack of transparency and uniformity. Will the Commission and the Council help towards rationalisation, transparency, democratic control and a horizontal approach to regulatory agencies?
Thirdly, the Commission has postponed its initiative. The European Parliament has also, in turn, formulated its positions ambiguously. Should the institutional diplomacy of silence on the part of the Council be interpreted as the postponement of the matter ad calendas grecas?
Fourthly, does the Council - and we expect a clear answer - consider the Commission's draft interinstitutional agreement to be a live text?
Fifthly, is the Commission prepared, should the Council take action, to reassess its draft and to restore it with new wording, so that it can form the basis for an interinstitutional agreement?
on behalf of the PSE Group. - (DE) Mr President, this state of affairs is, indeed, completely unsatisfactory. There are 21 European agencies and a confusing plethora of models, all of them impenetrable to the public and Europe's citizens, even, indeed, to the bodies - such as this Parliament - representing them. It is no good example of good and proper government that it should no longer be possible to gain an insight into what goes on in them.
As long ago as 2003, we warned that new arrangements would have to be made for these agencies, and we said so again in 2005; another year has now gone by, and nothing has happened. Things cannot carry on like this. The presidency really must make the effort to establish consensus in the Council as to how it may join with the other institutions - the Commission and Parliament - in putting together an agreement on the administration and accountability of these agencies. As has been said, we are dealing here with things that the public are interested in; the Food Safety Authority, the Medicines Agency, the Chemicals Agency, the Environment Agency - all these have to do with things in which the people out there are interested, and if nobody has a clue as to who is responsible or how they work it is hardly surprising that people find European politics frustrating.
I have to tell the President-in-Office that what the Council is actually doing is forcing Parliament to have recourse to sharper weapons, for she will have seen how the Committee on Budgets did not release the funds for the new agencies, even though we actually want them. The funds for the human rights agency, the Agency for Gender Equality and the Chemicals Agency, rather than being released, have been put in reserve in what is almost an emergency operation aimed at compelling the Council to clarify matters once and for all, and I hope that she will succeed in getting things moving on this front.
on behalf of the ALDE Group. - Mr President, I think it is fair to remind ourselves what would be the position without the existence of these regulatory agencies performing a vital supervisory function at the federal level. If they were not to exist, the Commission would need to grow one vast centralised bureaucracy and appoint an army of prefects and inspecteurs de finances to patrol the Union.
But we should develop a far less spontaneous and more coordinated approach to setting up the agencies. They should become an example of modern European governance: consultative, transparent, autonomous and accountable. Parliament itself should exercise a greater degree of self-restraint here and retain a dispassionate scrutiny, so that we are able to exercise our authority for the discharge.
I agree with the Commission that an interinstitutional agreement is sorely needed, but if it is blocked I would ask the Commission to consider a regulation on the basis of Article 308.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, first may I say thank you for the comments which the Presidency has received on this issue from the various teams. As I said in my opening speech, this autumn we have thought about and tried to find different alternatives to this interinstitutional agreement. The particularly crucial aspects of the Commission's proposal are its content and the issue of a legal basis.
It is absolutely essential that we create a regulatory environment and an operating framework that function successfully, rationally and cost-effectively, where it concerns practical matters as well. We clearly need continued debate among the Member States to hone this project, and we shall endeavour to promote and fine-tune this debate throughout our presidential term.
Vice-President of the Commission. Mr President, this could be the right moment to repeat the common set of good governance principles that the Commission wanted to include in an interinstitutional agreement to oversee and help the functioning of these agencies, because it would give a definition of these agencies and would create rules on their creation, structure and functioning, including issues of transparency, evaluation and control. In all this discussion about the format, it is important to remember the content.
We in the Commission are ready to explore the option mentioned by Mr Duff of considering a regulation under Article 308. We are open to exploring that option. However, as far as the decision-making process is concerned, the European Parliament, for example, would only have a consultative role in the content of the future regulation. That is why our preference was for an interinstitutional agreement.
Finally, I can only express our hopes for a dialogue on these issues. We shall continue to look for the most appropriate, effective and cost-effective method to deal with these necessary issues to try to establish some common rules and a common set of good governance principles for the agencies.
(The sitting was suspended at 5.20 p.m. and resumed at 5.35 p.m.)
As I explained earlier, the sitting was suspended because Parliament's work was running ahead of time for the first time in this legislative period.